Title: To Thomas Jefferson from United States Senate, 15 March 1808
From: United States Senate
To: Jefferson, Thomas


                  
                     In Senate of the United StatesMarch 15. 1808.
                  
                  The Senate resumed the consideration of the treaty between the United States and the cherokee nation of Indians, concluded on the 2d day of December 1807.
                  Whereupon,
                  Resolved, that the further consideration thereof be postponed until the first Monday in December next. Attest,
                  
                     Sam A. Otis Secretary.
                  
               